United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3189
                                  ___________

Teresa L. Doumouras,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota
Northwest Airlines, Inc.,              *
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: May 10, 2000

                                 Filed: June 20, 2000
                                  ___________

Before McMILLIAN, JOHN R. GIBSON and BEAM, Circuit Judges.
                            ___________

McMILLIAN, Circuit Judge.

       Teresa L. Doumouras appeals from a final order entered in the United States
District Court1 for the District of Minnesota granting summary judgment in favor of
Northwest Airlines, Inc. (Northwest), on her claims of gender-based discrimination
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the
Minnesota Human Rights Act, Minn. Stat. § 363 et seq. Doumouras v. Northwest
Airlines, Inc., No. 98-1096 (D. Minn. June 30, 1999) (memorandum opinion and order)

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
(hereinafter "slip op."). For reversal, Doumouras argues that the district court erred in
holding that (1) she failed to establish a prima facie case of sex discrimination as a
matter of law and (2) even if she had established her prima facie case, there is no
genuine issue of fact regarding pretext and intentional discrimination. For the reasons
stated below and pursuant to 8th Cir. R. 47B, we affirm.

       Jurisdiction was proper in the district court under 28 U.S.C. §§ 1331, 1367.
Jurisdiction is proper in this court under 28 U.S.C. § 1291. The notice of appeal was
timely filed pursuant to Fed. R. App. P. 4(a).

       The following is a brief summary of the undisputed facts as set forth in the
district court’s order. See slip op. at 2-4. Doumouras is a former Northwest flight
attendant. On September 1, 1995, while employed as a flight attendant, she applied to
the Internal Pilot Program, a program for hiring pilots from among Northwest's
employees meeting certain criteria. The standards for admission into the Internal Pilot
Program included, in addition to numerous flight time and certification requirements,
current employment and twelve months of continuous employment with Northwest.
Doumouras met all the flight time and certification requirements and was initially
accepted into the Internal Pilot Program. However, after a determination had been
made that she had falsified several sick leave requests and lied when asked about those
requests, she was terminated as a flight attendant on November 15, 1995, pursuant to
Northwest’s Rule 22(c)(3) (misrepresenting or falsifying a claim of illness or injury),
Rule 9 (honesty), and Rule 10 (cooperation).2 As a consequence of her termination,
Doumouras was ultimately denied admission to the Internal Pilot Program, for failure
to meet the current employment requirement.

      2
        An earlier determination had been made that she, as well as others, had violated
Northwest’s Rule 17(a), which forbids dual employment with Northwest and another
air carrier. However, on October 2, 1995, Northwest granted her a Rule 17(a) waiver
which allowed her to perform training flights with another airline so long as it did not
interfere with her duties at Northwest. See slip op. at 3.
                                           -2-
        On November 20, 1995, Doumouras filed a grievance of her termination with
the International Brotherhood of Teamsters Local 2000. The System Board of
Adjustment ordered that she be reinstated with full seniority, but without back pay.
Doumouras did not return to work with Northwest, nor did she reapply to the Internal
Pilot Program or apply for a pilot position through Northwest’s external hiring process.

       Doumouras filed the present action in federal district court on April 6, 1998,
alleging that Northwest discriminated against her on the basis of her gender by failing
to promote her from flight attendant to the Internal Pilot Program. Northwest moved
for summary judgment, and the district court granted the motion on grounds that
Doumouras had not established a prima facie case and, even if she had, there was no
genuine issue as to pretext or intentional discrimination.

       On appeal, Doumouras acknowledges that she had to be employed with
Northwest in order to be qualified for the internal pilot hiring program. She argues,
however, that her termination – which led to her exclusion from the program – was
actually motivated by gender-based discrimination, not her alleged dishonesty, false
requests for sick leave, or lack of cooperation. In support of that argument, she
maintains that she was treated more harshly than similarly-situated male employees in
Northwest's investigation and scrutiny of employee sick leave requests and leaves of
absence. As evidence that gender bias permeated the entire promotional process, she
maintains that, after male applicants failed the initial phase of the Internal Pilot Program
at a proportionately much higher rate then female applicants, Northwest changed the
Phase I standard from an objective written test to a more male-friendly subjective
evaluation of behavioral traits and work history. Doumouras also contends that she
was in fact penalized for her dual employment, notwithstanding the waiver she was
granted, while similarly-situated men were not penalized. In her reply brief, she sums
up her argument as follows: "[b]ut for Northwest's wrongful termination of Ms.
Doumouras, she would have remained continuously employed as required." Reply
Brief for Appellant at 14 (emphasis added).

                                            -3-
       It is undisputed that Doumouras had to be employed by Northwest in order to
qualify for the Internal Pilot Program. Plaintiff has not introduced any evidence, or
advanced any argument, to suggest that this employment requirement was itself
discriminatory. Rather, she asserts that gender-based discrimination motivated her
termination, which, in turn, disqualified her from the Internal Pilot Program.

       Doumouras arguably has established a genuine issue of fact as to whether gender
was a motivating factor in her termination. However, her sex discrimination claims
seek a remedy for Northwest's failure to admit or promote her to the Internal Pilot
Program, not for her termination. It is undisputed that she was not a Northwest
employee at the time she was excluded from the Internal Pilot Program. Furthermore,
although the System Board of Adjustment awarded Doumouras reinstatement, she has
not returned to work with Northwest and, to our knowledge, remains unqualified for
the Internal Pilot Program.

      In sum, we agree with the district court's conclusion that Doumouras has failed
as a matter of law to establish a prima facie case on her Title VII and MHRA claims.
The judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-